ITEMID: 001-86899
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF NADEZHKIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1967 and lives in Khabarovsk, the Khabarovsk Region.
5. In 2000 the applicant sued the General Prosecutor’s Office and the Ministry of Finance for an unfounded criminal prosecution. On 15 December 2000 the Yelizovskiy District Court of the Kamchatka Regional Court awarded the applicant damages. This judgment became binding on 22 March 2001, but was not enforced immediately.
6. The applicant mailed enforcement papers to the bailiff’s service having territorial jurisdiction over the Ministry of Finance’s head office. The service returned the papers and explained that they should be mailed to the Treasury.
7. The applicant mailed the papers to the Treasury, but the Treasury returned them because of several defects: the copy of the judgment was not certified, the writ of enforcement contained no time-limit, and the name of the court indicated in the papers mismatched that indicated in the seals.
8. The applicant removed these defects and on 23 May 2002 resubmitted the papers. On 19 November 2002 the judgment was enforced.
9. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
